                                   Case 20-22494-MAM                          Doc 10         Filed 11/27/20           Page 1 of 25




 Fill in this information to identify the case:

 Debtor name         Denials Recovery Group, Inc.

 United States Bankruptcy Court for the:            SOUTHERN DISTRICT OF FLORIDA

 Case number (if known)         20-22494-MAM
                                                                                                                                     Check if this is an
                                                                                                                                     amended filing



Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                            12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the document,
and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1519, and 3571.



                Declaration and signature


       I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or another
       individual serving as a representative of the debtor in this case.

       I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:

                  Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)
                  Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
                  Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)
                  Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)
                  Schedule H: Codebtors (Official Form 206H)
                  Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)
                  Amended Schedule
                  Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)
                  Other document that requires a declaration

       I declare under penalty of perjury that the foregoing is true and correct.

        Executed on          November 27, 2020                       X /s/ Stuart Roy Miller
                                                                       Signature of individual signing on behalf of debtor

                                                                       Stuart Roy Miller
                                                                       Printed name

                                                                       President
                                                                       Position or relationship to debtor




Official Form 202                                             Declaration Under Penalty of Perjury for Non-Individual Debtors
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                            Best Case Bankruptcy
                                          Case 20-22494-MAM                                      Doc 10                Filed 11/27/20                         Page 2 of 25

 Fill in this information to identify the case:

 Debtor name            Denials Recovery Group, Inc.

 United States Bankruptcy Court for the:                       SOUTHERN DISTRICT OF FLORIDA

 Case number (if known)               20-22494-MAM
                                                                                                                                                                                       Check if this is an
                                                                                                                                                                                       amended filing



Official Form 206Sum
Summary of Assets and Liabilities for Non-Individuals                                                                                                                                                   12/15

 Part 1:      Summary of Assets


 1.    Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)

       1a. Real property:
           Copy line 88 from Schedule A/B.............................................................................................................................                  $                    0.00

       1b. Total personal property:
           Copy line 91A from Schedule A/B.........................................................................................................................                     $           350,357.30

       1c. Total of all property:
           Copy line 92 from Schedule A/B...........................................................................................................................                    $           350,357.30


 Part 2:      Summary of Liabilities


 2.    Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
       Copy the total dollar amount listed in Column A, Amount of claim, from line 3 of Schedule D....................................                                                  $                    0.00


 3.    Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

       3a. Total claim amounts of priority unsecured claims:
           Copy the total claims from Part 1 from line 5a of Schedule E/F..........................................................................                                     $                    0.00

       3b. Total amount of claims of nonpriority amount of unsecured claims:
           Copy the total of the amount of claims from Part 2 from line 5b of Schedule E/F................................................                                             +$        3,483,323.20


 4.    Total liabilities .......................................................................................................................................................
       Lines 2 + 3a + 3b                                                                                                                                                           $           3,483,323.20




 Official Form 206Sum                                              Summary of Assets and Liabilities for Non-Individuals                                                                                 page 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                                                          Best Case Bankruptcy
                                   Case 20-22494-MAM                     Doc 10      Filed 11/27/20           Page 3 of 25

 Fill in this information to identify the case:

 Debtor name         Denials Recovery Group, Inc.

 United States Bankruptcy Court for the:            SOUTHERN DISTRICT OF FLORIDA

 Case number (if known)         20-22494-MAM
                                                                                                                                       Check if this is an
                                                                                                                                       amended filing



Official Form 206A/B
Schedule A/B: Assets - Real and Personal Property                                                                                                      12/15
Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future interest.
Include all property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Also include assets and properties
which have no book value, such as fully depreciated assets or assets that were not capitalized. In Schedule A/B, list any executory contracts
or unexpired leases. Also list them on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G).

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any pages added, write
the debtor’s name and case number (if known). Also identify the form and line number to which the additional information applies. If an
additional sheet is attached, include the amounts from the attachment in the total for the pertinent part.

 For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a fixed asset
 schedule or depreciation schedule, that gives the details for each asset in a particular category. List each asset only once. In valuing the
 debtor’s interest, do not deduct the value of secured claims. See the instructions to understand the terms used in this form.
 Part 1:      Cash and cash equivalents
1. Does the debtor have any cash or cash equivalents?

        No. Go to Part 2.
         Yes Fill in the information below.
      All cash or cash equivalents owned or controlled by the debtor                                                                   Current value of
                                                                                                                                       debtor's interest

 3.        Checking, savings, money market, or financial brokerage accounts (Identify all)
           Name of institution (bank or brokerage firm)         Type of account                             Last 4 digits of account
                                                                                                            number
                     Bank of America account ending in
           3.1.     6217                                                    Checking                        6217                                       $357.30



 4.        Other cash equivalents (Identify all)

 5.        Total of Part 1.                                                                                                                        $357.30
           Add lines 2 through 4 (including amounts on any additional sheets). Copy the total to line 80.

 Part 2:          Deposits and Prepayments
6. Does the debtor have any deposits or prepayments?

        No. Go to Part 3.
        Yes Fill in the information below.


 Part 3:          Accounts receivable
10. Does the debtor have any accounts receivable?

        No. Go to Part 4.
        Yes Fill in the information below.


 Part 4:          Investments
13. Does the debtor own any investments?

        No. Go to Part 5.
        Yes Fill in the information below.

Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                               page 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
                                   Case 20-22494-MAM                     Doc 10      Filed 11/27/20        Page 4 of 25

 Debtor         Denials Recovery Group, Inc.                                                 Case number (If known) 20-22494-MAM
                Name



                                                                                                     Valuation method used   Current value of
                                                                                                     for current value       debtor's interest

 14.        Mutual funds or publicly traded stocks not included in Part 1
            Name of fund or stock:


            14.1.    1,500,000 shares of Nexteligent stock                                                                               Unknown



 15.        Non-publicly traded stock and interests in incorporated and unincorporated businesses, including any interest in an LLC,
            partnership, or joint venture
            Name of entity:                                               % of ownership

 16.        Government bonds, corporate bonds, and other negotiable and non-negotiable instruments not included in Part 1
            Describe:


 17.        Total of Part 4.                                                                                                              $0.00
            Add lines 14 through 16. Copy the total to line 83.

 Part 5:        Inventory, excluding agriculture assets
18. Does the debtor own any inventory (excluding agriculture assets)?

        No. Go to Part 6.
        Yes Fill in the information below.


 Part 6:        Farming and fishing-related assets (other than titled motor vehicles and land)
27. Does the debtor own or lease any farming and fishing-related assets (other than titled motor vehicles and land)?

        No. Go to Part 7.
        Yes Fill in the information below.


 Part 7:        Office furniture, fixtures, and equipment; and collectibles
38. Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?

        No. Go to Part 8.
        Yes Fill in the information below.


 Part 8:        Machinery, equipment, and vehicles
46. Does the debtor own or lease any machinery, equipment, or vehicles?

        No. Go to Part 9.
        Yes Fill in the information below.


 Part 9:        Real property
54. Does the debtor own or lease any real property?

        No. Go to Part 10.
        Yes Fill in the information below.


 Part 10:       Intangibles and intellectual property
59. Does the debtor have any interests in intangibles or intellectual property?

        No. Go to Part 11.
        Yes Fill in the information below.


Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                page 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                  Best Case Bankruptcy
                                   Case 20-22494-MAM                     Doc 10           Filed 11/27/20        Page 5 of 25

 Debtor         Denials Recovery Group, Inc.                                                    Case number (If known) 20-22494-MAM
                Name

 Part 11:       All other assets
70. Does the debtor own any other assets that have not yet been reported on this form?
    Include all interests in executory contracts and unexpired leases not previously reported on this form.

        No. Go to Part 12.
        Yes Fill in the information below.

                                                                                                                                      Current value of
                                                                                                                                      debtor's interest


 71.        Notes receivable
            Description (include name of obligor)
            Efftec/Nexteligent $10,000.00 a                                 350,000.00 -                                     0.00 =
            month for the next 35 months                              Total face amount       doubtful or uncollectible amount
            a total of $350,000.00                                                                                                             $350,000.00



 72.        Tax refunds and unused net operating losses (NOLs)
            Description (for example, federal, state, local)

 73.        Interests in insurance policies or annuities

 74.        Causes of action against third parties (whether or not a lawsuit
            has been filed)

 75.        Other contingent and unliquidated claims or causes of action of
            every nature, including counterclaims of the debtor and rights to
            set off claims

 76.        Trusts, equitable or future interests in property

 77.        Other property of any kind not already listed Examples: Season tickets,
            country club membership

 78.        Total of Part 11.                                                                                                               $350,000.00
            Add lines 71 through 77. Copy the total to line 90.

 79.        Has any of the property listed in Part 11 been appraised by a professional within the last year?
               No
               Yes




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                         page 3
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                           Best Case Bankruptcy
                                      Case 20-22494-MAM                              Doc 10              Filed 11/27/20               Page 6 of 25

 Debtor          Denials Recovery Group, Inc.                                                                        Case number (If known) 20-22494-MAM
                 Name



 Part 12:        Summary

In Part 12 copy all of the totals from the earlier parts of the form
      Type of property                                                                               Current value of                    Current value of real
                                                                                                     personal property                   property

 80. Cash, cash equivalents, and financial assets.
     Copy line 5, Part 1                                                                                                 $357.30

 81. Deposits and prepayments. Copy line 9, Part 2.                                                                          $0.00

 82. Accounts receivable. Copy line 12, Part 3.                                                                              $0.00

 83. Investments. Copy line 17, Part 4.                                                                                      $0.00

 84. Inventory. Copy line 23, Part 5.                                                                                        $0.00

 85. Farming and fishing-related assets. Copy line 33, Part 6.                                                               $0.00

 86. Office furniture, fixtures, and equipment; and collectibles.
     Copy line 43, Part 7.                                                                                                   $0.00

 87. Machinery, equipment, and vehicles. Copy line 51, Part 8.                                                               $0.00

 88. Real property. Copy line 56, Part 9.........................................................................................>                                $0.00

 89. Intangibles and intellectual property. Copy line 66, Part 10.                                                           $0.00

 90. All other assets. Copy line 78, Part 11.                                                    +                $350,000.00

 91. Total. Add lines 80 through 90 for each column                                                            $350,357.30           + 91b.                      $0.00


 92. Total of all property on Schedule A/B. Add lines 91a+91b=92                                                                                                 $350,357.30




Official Form 206A/B                                               Schedule A/B Assets - Real and Personal Property                                                          page 4
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                                 Best Case Bankruptcy
                                   Case 20-22494-MAM                 Doc 10       Filed 11/27/20           Page 7 of 25

 Fill in this information to identify the case:

 Debtor name         Denials Recovery Group, Inc.

 United States Bankruptcy Court for the:            SOUTHERN DISTRICT OF FLORIDA

 Case number (if known)         20-22494-MAM
                                                                                                                                 Check if this is an
                                                                                                                                 amended filing

Official Form 206D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                         12/15
Be as complete and accurate as possible.
1. Do any creditors have claims secured by debtor's property?

         No. Check this box and submit page 1 of this form to the court with debtor's other schedules. Debtor has nothing else to report on this form.
         Yes. Fill in all of the information below.




Official Form 206D                               Schedule D: Creditors Who Have Claims Secured by Property                                       page 1 of 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy
                                   Case 20-22494-MAM                            Doc 10             Filed 11/27/20            Page 8 of 25

 Fill in this information to identify the case:

 Debtor name         Denials Recovery Group, Inc.

 United States Bankruptcy Court for the:            SOUTHERN DISTRICT OF FLORIDA

 Case number (if known)           20-22494-MAM
                                                                                                                                                 Check if this is an
                                                                                                                                                 amended filing


Official Form 206E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY unsecured claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Assets - Real and
Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G). Number the entries in Parts 1 and
2 in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach the Additional Page of that Part included in this form.

 Part 1:      List All Creditors with PRIORITY Unsecured Claims

       1. Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).

             No. Go to Part 2.

             Yes. Go to line 2.

       2. List in alphabetical order all creditors who have unsecured claims that are entitled to priority in whole or in part. If the debtor has more than 3 creditors
          with priority unsecured claims, fill out and attach the Additional Page of Part 1.

                                                                                                                                   Total claim           Priority amount

 2.1       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                               $0.00      $0.00
           Florida Department of Revenue                             Check all that apply.
           5050 West Tennessee Street                                   Contingent
           Tallahassee, FL 32399                                        Unliquidated
                                                                        Disputed

           Date or dates debt was incurred                           Basis for the claim:


           Last 4 digits of account number Notice      Only          Is the claim subject to offset?

           Specify Code subsection of PRIORITY                          No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.2       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                               $0.00      $0.00
           Internal Revenue Service                                  Check all that apply.
           PO Box 7346                                                  Contingent
           Philadelphia, PA 19101-7346                                  Unliquidated
                                                                        Disputed

           Date or dates debt was incurred                           Basis for the claim:


           Last 4 digits of account number Notice      Only          Is the claim subject to offset?

           Specify Code subsection of PRIORITY                          No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes




Official Form 206E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                                   page 1 of 4
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                   35256                                Best Case Bankruptcy
                                   Case 20-22494-MAM                            Doc 10             Filed 11/27/20                Page 9 of 25

 Debtor       Denials Recovery Group, Inc.                                                                    Case number (if known)          20-22494-MAM
              Name

 2.3       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                                       $0.00    $0.00
           Palm Beach County Tax Collector                           Check all that apply.
           P.O. Box 3715                                                Contingent
           West Palm Beach, FL 33402-3715                               Unliquidated
                                                                        Disputed

           Date or dates debt was incurred                           Basis for the claim:


           Last 4 digits of account number Notice      Only          Is the claim subject to offset?

           Specify Code subsection of PRIORITY                          No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes



 Part 2:      List All Creditors with NONPRIORITY Unsecured Claims
       3. List in alphabetical order all of the creditors with nonpriority unsecured claims. If the debtor has more than 6 creditors with nonpriority unsecured claims, fill
          out and attach the Additional Page of Part 2.
                                                                                                                                                       Amount of claim

 3.1       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.              $75,000.00
           125 Group LLC                                                               Contingent
           420 West Royal Palm Road                                                    Unliquidated
           Boca Raton, FL 33432                                                        Disputed
           Date(s) debt was incurred 9/18/2018
                                                                                   Basis for the claim:     settlement agreement
           Last 4 digits of account number
                                                                                   Is the claim subject to offset?     No       Yes

 3.2       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.            $350,000.00
           Applied Revenue Analytics                                                   Contingent
           4102 S. 31st Street                                                         Unliquidated
           Suite 500                                                                   Disputed
           Temple, TX 76502
                                                                                   Basis for the claim:     Lawsuit
           Date(s) debt was incurred 8/10/2017
           Last 4 digits of account number                                         Is the claim subject to offset?     No       Yes


 3.3       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.                $1,095.00
           Blankenship Keith                                                           Contingent
           4020 University Drive                                                       Unliquidated
           suite 300                                                                   Disputed
           Fairfax, VA 22030
                                                                                   Basis for the claim:     Legal Fees
           Date(s) debt was incurred 4/10/2019
           Last 4 digits of account number 3082                                    Is the claim subject to offset?     No       Yes


 3.4       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.           $2,500,000.00
           Hill Country Hillside, Ltd                                                  Contingent
           Walter Williams Attorney                                                    Unliquidated
           114 W. 7th St.                                                              Disputed
           Suite 1100
           Austin, TX 78701                                                                       Judgment consists of Plaintiff's River Retreat 1228,
                                                                                   Basis for the claim:
                                                                                   LLC, an Eye Toward Retirement, LLC, Kastleman & Associates, Inc.,
           Date(s) debt was incurred
                                                                                   Walnut 88 and JG Family Trust.
           Last 4 digits of account number
                                                                                   Is the claim subject to offset?     No       Yes

 3.5       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.            $387,000.00
           John D. Long JR., Trustee                                                   Contingent
           8253-J Backlick Road                                                        Unliquidated
           Lorton, VA 22079                                                            Disputed
           Date(s) debt was incurred
                                                                                   Basis for the claim:     Potential Liability from Lawsuit
           Last 4 digits of account number
                                                                                   Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                         Page 2 of 4
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                               Best Case Bankruptcy
                                  Case 20-22494-MAM                       Doc 10           Filed 11/27/20                 Page 10 of 25

 Debtor       Denials Recovery Group, Inc.                                                            Case number (if known)            20-22494-MAM
              Name

 3.6       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.           $170,228.20
           Shakelford Bowen McKinley & Norton LLP                               Contingent
           9201 N Central Expressway                                            Unliquidated
           Fourth Floor                                                         Disputed
           Dallas TX, TX 75231
                                                                             Basis for the claim:    Legal Fees
           Date(s) debt was incurred 5/1/18-5/30/20
           Last 4 digits of account number                                   Is the claim subject to offset?         No    Yes



 Part 3:      List Others to Be Notified About Unsecured Claims

4. List in alphabetical order any others who must be notified for claims listed in Parts 1 and 2. Examples of entities that may be listed are collection agencies,
   assignees of claims listed above, and attorneys for unsecured creditors.

   If no others need to be notified for the debts listed in Parts 1 and 2, do not fill out or submit this page. If additional pages are needed, copy the next page.

           Name and mailing address                                                                   On which line in Part1 or Part 2 is the      Last 4 digits of
                                                                                                      related creditor (if any) listed?            account number, if
                                                                                                                                                   any
 4.1       An Eye Toward Retirement, LLC
           2714 Bee Cave Road, Suite 204                                                              Line     3.4
           Austin, TX 78746
                                                                                                             Not listed. Explain

 4.2       Bryan Kastleman
           2714 Bee Cave Road #204                                                                    Line     3.4
           Austin, TX 78746
                                                                                                             Not listed. Explain

 4.3       Eleanor T. Barnett, Esq.
           3250 Mary Street, Suite 102                                                                Line     3.4
           Miami, FL 33133
                                                                                                             Not listed. Explain

 4.4       Greg C. Noschese
           500 North Akard Street Suite 3800                                                          Line     3.2
           Dallas, TX 75202
                                                                                                             Not listed. Explain

 4.5       Internal Revenue Service
           Insolvency Unit                                                                            Line     2.2
           POB 17167, STOP 5760
                                                                                                             Not listed. Explain
           Fort Lauderdale, FL 33318

 4.6       Internal Revenue Service
           Department of the Treasury                                                                 Line     2.2
           RAIVS Team, Stop 91
                                                                                                             Not listed. Explain
           P. O. Box 47-421
           Atlanta, GA 30362

 4.7       JG Family Trust, a Texas
           Irrevocable Trust as Assigned to Hill                                                      Line     3.4
           Country Hillside Ltd.
                                                                                                             Not listed. Explain
           7044 Colchester Park
           Manassas, VA 20112

 4.8       John B. Connor, P.L.C
           1033 North Fairfax Street, #310                                                            Line     3.5
           Alexandria, VA 22314
                                                                                                             Not listed. Explain

 4.9       Kastleman & Associates, Inc.
           2714 Bee Cave Road, Suite 204                                                              Line     3.4
           Austin, TX 78746
                                                                                                             Not listed. Explain




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                 Page 3 of 4
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
                                  Case 20-22494-MAM                       Doc 10        Filed 11/27/20               Page 11 of 25

 Debtor       Denials Recovery Group, Inc.                                                        Case number (if known)         20-22494-MAM
              Name

           Name and mailing address                                                              On which line in Part1 or Part 2 is the      Last 4 digits of
                                                                                                 related creditor (if any) listed?            account number, if
                                                                                                                                              any
 4.10      River Retreat 1228, LLC
           2714 Bee Cave Road, Suite 204                                                         Line     3.4
           Austin, TX 78746
                                                                                                        Not listed. Explain


 Part 4:      Total Amounts of the Priority and Nonpriority Unsecured Claims

5. Add the amounts of priority and nonpriority unsecured claims.
                                                                                                                    Total of claim amounts
 5a. Total claims from Part 1                                                                       5a.         $                          0.00
 5b. Total claims from Part 2                                                                       5b.    +    $                  3,483,323.20

 5c. Total of Parts 1 and 2
     Lines 5a + 5b = 5c.                                                                            5c.         $                    3,483,323.20




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 4 of 4
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
                                  Case 20-22494-MAM                  Doc 10      Filed 11/27/20            Page 12 of 25

 Fill in this information to identify the case:

 Debtor name         Denials Recovery Group, Inc.

 United States Bankruptcy Court for the:            SOUTHERN DISTRICT OF FLORIDA

 Case number (if known)         20-22494-MAM
                                                                                                                                   Check if this is an
                                                                                                                                   amended filing


Official Form 206G
Schedule G: Executory Contracts and Unexpired Leases                                                                                               12/15
Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, number the entries consecutively.

1.     Does the debtor have any executory contracts or unexpired leases?
          No. Check this box and file this form with the debtor's other schedules. There is nothing else to report on this form.
          Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B: Assets - Real and Personal          Property
(Official Form 206A/B).

 2. List all contracts and unexpired leases                                    State the name and mailing address for all other parties with
                                                                               whom the debtor has an executory contract or unexpired
                                                                               lease

 2.1       State what the contract or
           lease is for and the nature
           of the debtor's interest

              State the term remaining

            List the contract number of
             any government contract


 2.2       State what the contract or
           lease is for and the nature
           of the debtor's interest

              State the term remaining

            List the contract number of
             any government contract


 2.3       State what the contract or
           lease is for and the nature
           of the debtor's interest

              State the term remaining

            List the contract number of
             any government contract


 2.4       State what the contract or
           lease is for and the nature
           of the debtor's interest

              State the term remaining

            List the contract number of
             any government contract




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                             Page 1 of 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
                                  Case 20-22494-MAM                  Doc 10    Filed 11/27/20           Page 13 of 25

 Fill in this information to identify the case:

 Debtor name         Denials Recovery Group, Inc.

 United States Bankruptcy Court for the:            SOUTHERN DISTRICT OF FLORIDA

 Case number (if known)         20-22494-MAM
                                                                                                                                Check if this is an
                                                                                                                                amended filing


Official Form 206H
Schedule H: Your Codebtors                                                                                                                       12/15

Be as complete and accurate as possible. If more space is needed, copy the Additional Page, numbering the entries consecutively. Attach the
Additional Page to this page.

      1. Do you have any codebtors?

    No. Check this box and submit this form to the court with the debtor's other schedules. Nothing else needs to be reported on this form.
    Yes

   2. In Column 1, list as codebtors all of the people or entities who are also liable for any debts listed by the debtor in the schedules of
      creditors, Schedules D-G. Include all guarantors and co-obligors. In Column 2, identify the creditor to whom the debt is owed and each schedule
      on which the creditor is listed. If the codebtor is liable on a debt to more than one creditor, list each creditor separately in Column 2.
            Column 1: Codebtor                                                                        Column 2: Creditor



             Name                              Mailing Address                                   Name                            Check all schedules
                                                                                                                                 that apply:

    2.1      Stuart Roy Miller                 3421 NW 25th Terrace                              Hill Country Hillside,             D
                                               Boca Raton, FL 33434                              Ltd                                E/F       3.4
                                                                                                                                    G




    2.2      Stuart Roy Miller                 3421 NW 25th Terrace                              125 Group LLC                      D
                                               Boca Raton, FL 33434                                                                 E/F       3.1
                                                                                                                                    G




    2.3      Stuart Roy Miller                 3421 NW 25th Terrace                              Applied Revenue                    D
                                               Boca Raton, FL 33434                              Analytics                          E/F       3.2
                                                                                                                                    G




    2.4      Stuart Roy Miller                 3421 NW 25th Terrace                              Shakelford Bowen                   D
                                               Boca Raton, FL 33434                              McKinley & Norton                  E/F       3.6
                                                                                                 LLP
                                                                                                                                    G




    2.5      Stuart Roy Miller                 3421 NW 25th Terrace                              John D. Long JR.,                  D
                                               Boca Raton, FL 33434                              Trustee                            E/F       3.5
                                                                                                                                    G




Official Form 206H                                                       Schedule H: Your Codebtors                                           Page 1 of 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy
                                  Case 20-22494-MAM                  Doc 10   Filed 11/27/20          Page 14 of 25

 Debtor       Denials Recovery Group, Inc.                                              Case number (if known)   20-22494-MAM


            Additional Page to List More Codebtors
           Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.
            Column 1: Codebtor                                                          Column 2: Creditor



    2.6      Stuart Roy Miller                 3421 NW 25th Terrace                          Blankenship Keith              D
                                               Boca Raton, FL 33434                                                         E/F       3.3
                                                                                                                            G




Official Form 206H                                                       Schedule H: Your Codebtors                                   Page 2 of 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                Best Case Bankruptcy
                                  Case 20-22494-MAM                       Doc 10          Filed 11/27/20             Page 15 of 25




 Fill in this information to identify the case:

 Debtor name         Denials Recovery Group, Inc.

 United States Bankruptcy Court for the:            SOUTHERN DISTRICT OF FLORIDA

 Case number (if known)         20-22494-MAM
                                                                                                                                           Check if this is an
                                                                                                                                           amended filing



Official Form 207
Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                                         04/19
The debtor must answer every question. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write the debtor’s name and case number (if known).

 Part 1:      Income

1. Gross revenue from business

           None.

       Identify the beginning and ending dates of the debtor’s fiscal year,                    Sources of revenue                          Gross revenue
       which may be a calendar year                                                            Check all that apply                        (before deductions and
                                                                                                                                           exclusions)

       From the beginning of the fiscal year to filing date:                                       Operating a business                               $110,000.00
       From 1/01/2020 to Filing Date                                                                        Per Asset Purchase
                                                                                                   Other    Agreement


       For prior year:                                                                             Operating a business                               $525,517.00
       From 1/01/2019 to 12/31/2019                                                                         Gross receipts or
                                                                                                   Other    sales


       For year before that:                                                                       Operating a business                               $793,033.00
       From 1/01/2018 to 12/31/2018                                                                         Gross receipts or
                                                                                                   Other    sales

2. Non-business revenue
   Include revenue regardless of whether that revenue is taxable. Non-business income may include interest, dividends, money collected from lawsuits,
   and royalties. List each source and the gross revenue for each separately. Do not include revenue listed in line 1.

           None.

                                                                                               Description of sources of revenue           Gross revenue from
                                                                                                                                           each source
                                                                                                                                           (before deductions and
                                                                                                                                           exclusions)

 Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
   List payments or transfers--including expense reimbursements--to any creditor, other than regular employee compensation, within 90 days before
   filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825. (This amount may be adjusted on 4/01/22
   and every 3 years after that with respect to cases filed on or after the date of adjustment.)

           None.

       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                     page 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
                                  Case 20-22494-MAM                        Doc 10         Filed 11/27/20             Page 16 of 25
 Debtor       Denials Recovery Group, Inc.                                                              Case number (if known) 20-22494-MAM



       Creditor's Name and Address                                         Dates                 Total amount of value           Reasons for payment or transfer
                                                                                                                                 Check all that apply
       3.1.
               See Attached List                                                                            $33,518.00                Secured debt
                                                                                                                                      Unsecured loan repayments
                                                                                                                                      Suppliers or vendors
                                                                                                                                      Services
                                                                                                                                      Other



4. Payments or other transfers of property made within 1 year before filing this case that benefited any insider
   List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an insider or guaranteed
   or cosigned by an insider unless the aggregate value of all property transferred to or for the benefit of the insider is less than $6,825. (This amount
   may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of adjustment.) Do not include any payments
   listed in line 3. Insiders include officers, directors, and anyone in control of a corporate debtor and their relatives; general partners of a partnership
   debtor and their relatives; affiliates of the debtor and insiders of such affiliates; and any managing agent of the debtor. 11 U.S.C. § 101(31).

           None.

       Insider's name and address                                          Dates                 Total amount of value           Reasons for payment or transfer
       Relationship to debtor

5. Repossessions, foreclosures, and returns
   List all property of the debtor that was obtained by a creditor within 1 year before filing this case, including property repossessed by a creditor, sold at
   a foreclosure sale, transferred by a deed in lieu of foreclosure, or returned to the seller. Do not include property listed in line 6.

           None

       Creditor's name and address                               Describe of the Property                                      Date                       Value of property


6. Setoffs
   List any creditor, including a bank or financial institution, that within 90 days before filing this case set off or otherwise took anything from an account
   of the debtor without permission or refused to make a payment at the debtor’s direction from an account of the debtor because the debtor owed a
   debt.

           None

       Creditor's name and address                               Description of the action creditor took                       Date action was                      Amount
                                                                                                                               taken

 Part 3:      Legal Actions or Assignments

7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits
   List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the debtor was involved
   in any capacity—within 1 year before filing this case.

           None.

               Case title                                        Nature of case             Court or agency's name and                 Status of case
               Case number                                                                  address
       7.1.    Hill Country Hillside LTD., et                    Breach of                  Heman Mrion Sweatt                                Pending
               al. vs. Denials Recovery                          Contract                   Travis County Courthouse                          On appeal
               Group, Inc. et al                                                            1000 Guadalupe 4th Florr
                                                                                                                                              Concluded
               D-1-GN-17-006611                                                             Austin, TX 78701

       7.2.    Hill Country Hillside et al vs.                   Foreign Judgment           15th Judicial Circuit Court                       Pending
               Stuart Miller et al                                                          205 N Dixie Hwy                                   On appeal
               50-2019-CA-014260                                                            West Palm Beach, FL 33401
                                                                                                                                              Concluded


       7.3.    Merchant Advance et al vs.                        Foreign Judgment           15th Judicial Circuit Court                       Pending
               Denials Recovery Group, Inc.                                                 205 N Dixie Hwy                                   On appeal
               et al                                                                        West Palm Beach, FL 33401
                                                                                                                                              Concluded
               50-2019- CA-010287

Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                            page 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                          Best Case Bankruptcy
                                  Case 20-22494-MAM                       Doc 10          Filed 11/27/20             Page 17 of 25
 Debtor       Denials Recovery Group, Inc.                                                              Case number (if known) 20-22494-MAM



               Case title                                        Nature of case            Court or agency's name and          Status of case
               Case number                                                                 address
       7.4.    Cast Capital et al vs. Denials                    Foreign Judgment          15th Judicial Circuit Court            Pending
               Recovery Group, Inc. et al                                                  205 N Dixie Hwy                        On appeal
               50-2019-CA-007159                                                           West Palm Beach, FL 33401
                                                                                                                                  Concluded


       7.5.    Cast Capital Funding vs.                          Civil Judgment            Erie County Supreme Court              Pending
               Stuart Miller, Denials                                                      25 Delaware Avenue                     On appeal
               Recovery Group, Inc. et al                                                  Buffalo, NY 14202
                                                                                                                                  Concluded
               18812348

       7.6.    Payment ProSystems, LLC                           Breach of                 Kings County Supreme                   Pending
               vs. Denials Recovery Group,                       Contract                  Court                                  On appeal
               Inc. DBA Revenue                                                            360 Adams Street
                                                                                                                                  Concluded
               Maximization Group and                                                      Brooklyn, NY 11201
               Stuart R. Miller
               521881/2018

       7.7.    World Global Capital, LLC                         Breach of                 Supreme Court of the State             Pending
               D/B/A Smart Business High                         Contract                  of New York                            On appeal
               Risk vs. Denials Recovery                                                   Ontario County
                                                                                                                                  Concluded
               Group, Inc and Stuart Miller                                                27 North Main Street
               119398 - 2018                                                               Canandaigua, NY 14424

       7.8.    Merchant Advance vs. Stuart                       Civil Judgment            Kings County Supreme                   Pending
               Miller, Advanced Healthcare                                                 Court                                  On appeal
               Technologies, LLC                                                           360 Adams Street
                                                                                                                                  Concluded
               3778130                                                                     Brooklyn, NY 11201

       7.9.    EIN Cap, Inc. vs. Denials                         Breach of                 Supreme Court of the State             Pending
               Recovery                                          Contract                  of New York                            On appeal
               Group, Inc. d/b/a Denials                                                   Ontario County
                                                                                                                                  Concluded
               Recovery                                                                    27 North Main Street
               Group and Stuart R. Miller                                                  Canandaigua, NY 14424
               119361-2018

       7.10 Applied Revenue Analytics,                           Breach of                 146th Judicial District                Pending
       .    LLC vs. Denials Recovery                             Contract                  Court                                  On appeal
               Group, Inc and Stuart Miller                                                1201 Huey Road
                                                                                                                                  Concluded
               296, 197 - B                                                                Belton, TX 76513

       7.11 John D. Long, Jr. Trustee of                         Breach of                 Circuit Court of Fairfax               Pending
       .    the JG Family Trust vs.                              Contract                  County                                 On appeal
               Denials Recovery Group, Inc.                                                4110 Chain Bridge Road
                                                                                                                                  Concluded
               et al                                                                       Fairfax, VA 22030
               CL-2018-0008714

8. Assignments and receivership
   List any property in the hands of an assignee for the benefit of creditors during the 120 days before filing this case and any property in the hands of a
   receiver, custodian, or other court-appointed officer within 1 year before filing this case.

           None


 Part 4:      Certain Gifts and Charitable Contributions

9. List all gifts or charitable contributions the debtor gave to a recipient within 2 years before filing this case unless the aggregate value of
   the gifts to that recipient is less than $1,000

           None




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                page 3
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
                                  Case 20-22494-MAM                          Doc 10          Filed 11/27/20             Page 18 of 25
 Debtor        Denials Recovery Group, Inc.                                                                 Case number (if known) 20-22494-MAM



                Recipient's name and address                     Description of the gifts or contributions                Dates given                          Value


 Part 5:       Certain Losses

10. All losses from fire, theft, or other casualty within 1 year before filing this case.

           None

       Description of the property lost and                      Amount of payments received for the loss                 Dates of loss           Value of property
       how the loss occurred                                                                                                                                   lost
                                                                 If you have received payments to cover the loss, for
                                                                 example, from insurance, government compensation, or
                                                                 tort liability, list the total received.

                                                                 List unpaid claims on Official Form 106A/B (Schedule
                                                                 A/B: Assets – Real and Personal Property).

 Part 6:       Certain Payments or Transfers

11. Payments related to bankruptcy
    List any payments of money or other transfers of property made by the debtor or person acting on behalf of the debtor within 1 year before the filing
    of this case to another person or entity, including attorneys, that the debtor consulted about debt consolidation or restructuring, seeking bankruptcy
    relief, or filing a bankruptcy case.

           None.

                 Who was paid or who received                        If not money, describe any property transferred           Dates               Total amount or
                 the transfer?                                                                                                                              value
                 Address
       11.1.     Furr and Cohen, P.A.
                 2255 Glades Road
                 Suite 301E
                 Boca Raton, FL 33431                                Attorneys Fees and Costs                                  11/2/2020               $10,000.00

                 Email or website address


                 Who made the payment, if not debtor?
                 Howard Sperling



12. Self-settled trusts of which the debtor is a beneficiary
    List any payments or transfers of property made by the debtor or a person acting on behalf of the debtor within 10 years before the filing of this case
    to a self-settled trust or similar device.
    Do not include transfers already listed on this statement.

           None.

       Name of trust or device                                       Describe any property transferred                  Dates transfers            Total amount or
                                                                                                                        were made                           value

13. Transfers not already listed on this statement
    List any transfers of money or other property by sale, trade, or any other means made by the debtor or a person acting on behalf of the debtor within
    2 years before the filing of this case to another person, other than property transferred in the ordinary course of business or financial affairs. Include
    both outright transfers and transfers made as security. Do not include gifts or transfers previously listed on this statement.

           None.




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                    page 4
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
                                  Case 20-22494-MAM                        Doc 10         Filed 11/27/20             Page 19 of 25
 Debtor      Denials Recovery Group, Inc.                                                               Case number (if known) 20-22494-MAM



               Who received transfer?                            Description of property transferred or                  Date transfer            Total amount or
               Address                                           payments received or debts paid in exchange             was made                          value
       13.1                                                      Intellectual Capital/ Product & Service
       .    Nexteligent Holdings, Inc.                           Offerings, Digital Assets, Marketing
               35 Nod Road, Suite 102                            Materials, Executed Clients Contracts,
               Avon, CT 06001                                    Hardware/Equipment, Vendor Contracts.                   August 9, 2019            $1,250,000.00

               Relationship to debtor



       13.2 Bryan Kastleman
       .    2714 Bee Cave Road #204
               Austin, TX 78746                                  1.5 million shares of stock                                                            Unknown

               Relationship to debtor



       13.3 John E. Gilmore
       .    503 Explorer
               Austin, TX 78734                                  1.5 million shares of stock                                                            Unknown

               Relationship to debtor




 Part 7:      Previous Locations

14. Previous addresses
    List all previous addresses used by the debtor within 3 years before filing this case and the dates the addresses were used.


           Does not apply

                Address                                                                                                    Dates of occupancy
                                                                                                                           From-To

 Part 8:      Health Care Bankruptcies

15. Health Care bankruptcies
    Is the debtor primarily engaged in offering services and facilities for:
    - diagnosing or treating injury, deformity, or disease, or
    - providing any surgical, psychiatric, drug treatment, or obstetric care?

            No. Go to Part 9.
            Yes. Fill in the information below.


                Facility name and address                        Nature of the business operation, including type of services            If debtor provides meals
                                                                 the debtor provides                                                     and housing, number of
                                                                                                                                         patients in debtor’s care

 Part 9:      Personally Identifiable Information

16. Does the debtor collect and retain personally identifiable information of customers?

            No.
            Yes. State the nature of the information collected and retained.

17. Within 6 years before filing this case, have any employees of the debtor been participants in any ERISA, 401(k), 403(b), or other pension or
    profit-sharing plan made available by the debtor as an employee benefit?

            No. Go to Part 10.
            Yes. Does the debtor serve as plan administrator?


Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                   page 5
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                  Case 20-22494-MAM                       Doc 10          Filed 11/27/20             Page 20 of 25
 Debtor      Denials Recovery Group, Inc.                                                               Case number (if known) 20-22494-MAM




 Part 10:     Certain Financial Accounts, Safe Deposit Boxes, and Storage Units

18. Closed financial accounts
    Within 1 year before filing this case, were any financial accounts or instruments held in the debtor’s name, or for the debtor’s benefit, closed, sold,
    moved, or transferred?
    Include checking, savings, money market, or other financial accounts; certificates of deposit; and shares in banks, credit unions, brokerage houses,
    cooperatives, associations, and other financial institutions.

          None
              Financial Institution name and                     Last 4 digits of         Type of account or          Date account was            Last balance
              Address                                            account number           instrument                  closed, sold,           before closing or
                                                                                                                      moved, or                        transfer
                                                                                                                      transferred

19. Safe deposit boxes
    List any safe deposit box or other depository for securities, cash, or other valuables the debtor now has or did have within 1 year before filing this
    case.


          None

       Depository institution name and address                       Names of anyone with                 Description of the contents          Do you still
                                                                     access to it                                                              have it?
                                                                     Address

20. Off-premises storage
    List any property kept in storage units or warehouses within 1 year before filing this case. Do not include facilities that are in a part of a building in
    which the debtor does business.


          None

       Facility name and address                                     Names of anyone with                 Description of the contents          Do you still
                                                                     access to it                                                              have it?


 Part 11:     Property the Debtor Holds or Controls That the Debtor Does Not Own

21. Property held for another
    List any property that the debtor holds or controls that another entity owns. Include any property borrowed from, being stored for, or held in trust. Do
    not list leased or rented property.

        None


 Part 12:     Details About Environment Information

For the purpose of Part 12, the following definitions apply:
     Environmental law means any statute or governmental regulation that concerns pollution, contamination, or hazardous material, regardless of the
     medium affected (air, land, water, or any other medium).

      Site means any location, facility, or property, including disposal sites, that the debtor now owns, operates, or utilizes or that the debtor formerly
      owned, operated, or utilized.

      Hazardous material means anything that an environmental law defines as hazardous or toxic, or describes as a pollutant, contaminant, or a
      similarly harmful substance.

Report all notices, releases, and proceedings known, regardless of when they occurred.

22. Has the debtor been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

            No.
            Yes. Provide details below.

       Case title                                                    Court or agency name and             Nature of the case                   Status of case
       Case number                                                   address

23. Has any governmental unit otherwise notified the debtor that the debtor may be liable or potentially liable under or in violation of an
Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                page 6
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
                                  Case 20-22494-MAM                       Doc 10          Filed 11/27/20             Page 21 of 25
 Debtor      Denials Recovery Group, Inc.                                                               Case number (if known) 20-22494-MAM



    environmental law?

            No.
            Yes. Provide details below.

       Site name and address                                         Governmental unit name and               Environmental law, if known               Date of notice
                                                                     address

24. Has the debtor notified any governmental unit of any release of hazardous material?

            No.
            Yes. Provide details below.

       Site name and address                                         Governmental unit name and               Environmental law, if known               Date of notice
                                                                     address

 Part 13:     Details About the Debtor's Business or Connections to Any Business

25. Other businesses in which the debtor has or has had an interest
    List any business for which the debtor was an owner, partner, member, or otherwise a person in control within 6 years before filing this case.
    Include this information even if already listed in the Schedules.

          None

    Business name address                                     Describe the nature of the business              Employer Identification number
                                                                                                               Do not include Social Security number or ITIN.

                                                                                                               Dates business existed

26. Books, records, and financial statements
    26a. List all accountants and bookkeepers who maintained the debtor’s books and records within 2 years before filing this case.
             None

       Name and address                                                                                                                        Date of service
                                                                                                                                               From-To
       26a.1.       Moody Accounting Services, Inc.                                                                                            May 2019 to present
                    140 S University Dr. Ste B
                    Fort Lauderdale, FL 33324

    26b. List all firms or individuals who have audited, compiled, or reviewed debtor’s books of account and records or prepared a financial statement
         within 2 years before filing this case.

              None

       Name and address                                                                                                                        Date of service
                                                                                                                                               From-To
       26b.1.       Bryan Kastleman                                                                                                            October 2018 to
                    2714 Bee Cave Road #204                                                                                                    August 2019
                    Austin, TX 78746

    26c. List all firms or individuals who were in possession of the debtor’s books of account and records when this case is filed.

              None

       Name and address                                                                                      If any books of account and records are
                                                                                                             unavailable, explain why
       26c.1.       Moody Accounting Services, Inc.
                    140 S University Dr. Ste B
                    Fort Lauderdale, FL 33324
       26c.2.       Stuart Roy Miller
                    3421 NW 25th Terrace
                    Boca Raton, FL 33434

    26d. List all financial institutions, creditors, and other parties, including mercantile and trade agencies, to whom the debtor issued a financial
Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                          page 7
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
                                  Case 20-22494-MAM                       Doc 10          Filed 11/27/20             Page 22 of 25
 Debtor      Denials Recovery Group, Inc.                                                               Case number (if known) 20-22494-MAM



          statement within 2 years before filing this case.

              None

       Name and address
       26d.1.       Bryan Kastleman
                    2714 Bee Cave Road #204
                    Austin, TX 78746
       26d.2.       Nexteligent Holdings, Inc.
                    35 Nod Road, Suite 102
                    Avon, CT 06001

27. Inventories
    Have any inventories of the debtor’s property been taken within 2 years before filing this case?

            No
            Yes. Give the details about the two most recent inventories.

                Name of the person who supervised the taking of the                         Date of inventory        The dollar amount and basis (cost, market,
                inventory                                                                                            or other basis) of each inventory

28. List the debtor’s officers, directors, managing members, general partners, members in control, controlling shareholders, or other people
    in control of the debtor at the time of the filing of this case.

       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Stuart Roy Miller                              3421 NW 25th Terrace                                President                             95
                                                      Boca Raton, FL 33434



29. Within 1 year before the filing of this case, did the debtor have officers, directors, managing members, general partners, members in
    control of the debtor, or shareholders in control of the debtor who no longer hold these positions?


            No
            Yes. Identify below.


30. Payments, distributions, or withdrawals credited or given to insiders
    Within 1 year before filing this case, did the debtor provide an insider with value in any form, including salary, other compensation, draws, bonuses,
    loans, credits on loans, stock redemptions, and options exercised?

            No
            Yes. Identify below.

                Name and address of recipient                    Amount of money or description and value of             Dates              Reason for
                                                                 property                                                                   providing the value

31. Within 6 years before filing this case, has the debtor been a member of any consolidated group for tax purposes?

            No
            Yes. Identify below.

    Name of the parent corporation                                                                             Employer Identification number of the parent
                                                                                                               corporation

32. Within 6 years before filing this case, has the debtor as an employer been responsible for contributing to a pension fund?

            No
            Yes. Identify below.




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 8
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
                                  Case 20-22494-MAM                       Doc 10          Filed 11/27/20             Page 23 of 25
 Debtor      Denials Recovery Group, Inc.                                                               Case number (if known) 20-22494-MAM



    Name of the pension fund                                                                                   Employer Identification number of the parent
                                                                                                               corporation

 Part 14:     Signature and Declaration

      WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
      connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both.
      18 U.S.C. §§ 152, 1341, 1519, and 3571.

      I have examined the information in this Statement of Financial Affairs and any attachments and have a reasonable belief that the information is true
      and correct.

      I declare under penalty of perjury that the foregoing is true and correct.

 Executed on         November 27, 2020

 /s/ Stuart Roy Miller                                                  Stuart Roy Miller
 Signature of individual signing on behalf of the debtor                Printed name

 Position or relationship to debtor         President

Are additional pages to Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy (Official Form 207) attached?
  No
   Yes




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 9
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
                Case 20-22494-MAM           Doc 10   Filed 11/27/20   Page 24 of 25


Debtor payments last 90 days
Moody Accounting               10/22/2020   $                 3,720.00
125 Group                      10/22/2020   $                 5,000.00
125 Group                       9/22/2020   $                10,000.00
125 Group                       8/22/2020   $                10,000.00
Moody Accounting                 8/6/2020   $                 4,798.00
                                            $                33,518.00
                                  Case 20-22494-MAM                      Doc 10       Filed 11/27/20   Page 25 of 25




                                                               United States Bankruptcy Court
                                                                     Southern District of Florida
 In re      Denials Recovery Group, Inc.                                                                Case No.   20-22494-MAM
                                                                                  Debtor(s)             Chapter    7




                                               VERIFICATION OF CREDITOR MATRIX


I, the President of the corporation named as the debtor in this case, hereby verify that the attached list of creditors is true and correct to

the best of my knowledge.




 Date:       November 27, 2020                                         /s/ Stuart Roy Miller
                                                                       Stuart Roy Miller/President
                                                                       Signer/Title




Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                            Best Case Bankruptcy
